                 Case 1:21-mj-30443-PTM ECF No.AUSA:
                                                1, PageID.1
                                                      J. MichaelFiled 09/21/21 Telephone:
                                                                 Buckley       Page 1 of(313)
                                                                                          26 226-9100
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:         Sean Flood                     Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
John Douglas Allen                                                       Case No.    1:21-mj-30443
                                                                                     Judge: Morris, Patricia T.
                                                                                     Filed: 09-21-2021




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of              September 15, 2021              in the county of          Cheboygan        in the
       Eastern           District of       Michigan       , the defendant(s) violated:
                  Code Section                                           Offense Description
18 U.S.C. § 1951                                      Extortion

18 U.S.C. § 844(i)                                    Attempted Damage or Destruction of Buildings Used in
                                                      Interstate Commerce




         This criminal complaint is based on these facts:
See attached affidavit




✔ Continued on the attached sheet.

                                                                                         Complainant’s signature

                                                                      Sean Flood, Special Agent, FBI
                                                                                          Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.


Date: 9/21/2021                                                                             Judge’s signature

City and state: Bay City, MI                                        Patricia T. Morris
                                                                                          Printed name and title

                                                                                                                   Save     Print
Case 1:21-mj-30443-PTM ECF No. 1, PageID.2 Filed 09/21/21 Page 2 of 26




          AFFIDAVIT IN SUPPORT OF PROBABLE CAUSE

1. I, Sean Flood, a Special Agent with the Federal Bureau of Investigation
   (FBI), being first duly sworn, hereby depose and state as follows:

           INTRODUCTION AND AGENT BACKGROUND

2. I make this affidavit with personal knowledge based on my participation in
   this investigation, including witness interviews by myself and/or other law
   enforcement agents, communications with others who have personal
   knowledge of the events and circumstances described here, and information
   gained through my training and experience. The information outlined below
   is for the limited purpose of establishing probable cause and does not
   contain all details or all facts of which I am aware relating to this
   investigation.

3. I have been employed as a special agent with the FBI since January 2019. As
   a Special Agent with the FBI, my duties include the investigation of alleged
   violations of federal criminal laws, including the subject offenses, 18 U.S.C.
   § 1951 (Extortion), and 18 U.S.C. § 844(i) (Attempted Damage or
   Destruction of Buildings Used in Interstate Commerce).

4. I am currently investigating JOHN DOUGLAS ALLEN, d/o/b XX/XX/1946
   (ALLEN), for violations of federal criminal laws, including the subject
   offenses, 18 U.S.C. § 1951 (Extortion), and 18 U.S.C. § 844(i) (Attempted
   Damage or Destruction of Buildings Used in Interstate Commerce).


5. Based on my training and experience and the facts set forth in this affidavit,
   there is probable cause to believe that, in the Eastern District of Michigan,
   Northern Division, and elsewhere, JOHN ALLEN has committed violations
   of federal criminal law, including 18 U.S.C. § 1951 (Extortion), and 18
   U.S.C. § 844(i) (Attempted Damage or Destruction of Buildings Used in
   Interstate Commerce).




                                      1
Case 1:21-mj-30443-PTM ECF No. 1, PageID.3 Filed 09/21/21 Page 3 of 26




                           PROBABLE CAUSE

6. On August 24, 2021, at approximately 8:24 am, a maroon-colored vehicle
   (the VEHICLE) was identified traveling northbound on I-75 North across
   the Mackinac Bridge, according to video footage from the Mackinac Bridge
   Authority. As seen in the below image, the VEHICLE had a California
   license plate, 5WFE503 (California Department of Motor Vehicles did not
   have records on this license plate, as their records only go back five years).
   In addition, writing on the rear, driver’s side of the vehicle (above the model
   name, circled in red below) appears to show Richardson Chevrolet Buick,
   which, based on my research, is an auto dealership located at 501 N Main
   Street, PO Box 190, Standish, Michigan 48658.




7. On August 25, 2021, a Spectrum employee who was at the
   telecommunication tower near 90 First Street, St. Ignace, Michigan found a
   letter on the ground near the fence that surrounds the tower. The letter was
   inside a polka dot envelope, which was inside a sealed zip lock bag. The
   letter appeared to have been attached to the fence but fell to the ground
   before being found. This tower is located just north of US-2 near St. Ignace.
   The employee opened the letter, which contained a threat and extortion
   demand to AT&T, Verizon, and other carriers. The employee turned the
   letter in to the Michigan State Police (MSP) in St. Ignace, Michigan.
                                      2
Case 1:21-mj-30443-PTM ECF No. 1, PageID.4 Filed 09/21/21 Page 4 of 26




8. On August 26, 2021, law enforcement found a second letter at another tower
   site near W19524 US-2, Gould City, Michigan. This is located on US-2 near
   the Mackinac/Schoolcraft County line. This letter was also inside a polka dot
   envelope, inside a sealed zip lock bag, but was found attached to the fence
   with a black zip tie (circled in red). This letter was photographed and
   collected as is, and was not opened. Here is a photo of the letter attached to
   the fence in Mackinac County.




9. On August 26, 2021, the Ontonagon County Sheriff's Office reported that on
   August 25, 2021, a Volterra Systems cell tower technician found another
   letter at a tower located near 1199 Giesau Drive, Ontonagon Village,
   Michigan. The letter was inside the same type of polka dot envelope inside a
   sealed zip lock bag, which was attached to the fence with a black zip tie. The
   contents of the letter appeared to be identical to the one located in St. Ignace.

10. On August 26, 2021, law enforcement located a black zip tie on the fence
    surrounding the cell tower near W7221 Hiawatha Trail, Rexton, Michigan.
    No letter could be found, but the zip tie appeared similar to the one found in
    Gould City.

11. The letters each indicate that they are from the “Coalition for Moral
    Telecommunication (CMT)” and were addressed to “AT&T, Verizon, and
    all other Carriers.” In the letters, CMT claimed to be “almost thirty strong”

                                       3
Case 1:21-mj-30443-PTM ECF No. 1, PageID.5 Filed 09/21/21 Page 5 of 26




   and was “prepared to travel throughout this Country and begin distroying
   [sic] inner city tower communication” unless several demands were
   followed. One demand was that all “telecommunication containing immoral
   content must be stopped,” which includes cursing, pornography, and “all
   manner of indecent communication.” This demand had a time requirement
   of “six months.” Another demand was payment of $5 million, which had a
   time requirement “within 180 days.” The letters also noted that if one of its
   members were arrested, then “your problems will begin” and the “price will
   go up one hundred times.” The group claimed in the letter that its “reach”
   was in 27 states. The letters also had “CMT 5101520TG” at the bottom of
   them. Images of one of the letters are below.




                                     4
Case 1:21-mj-30443-PTM ECF No. 1, PageID.6 Filed 09/21/21 Page 6 of 26




                                  5
Case 1:21-mj-30443-PTM ECF No. 1, PageID.7 Filed 09/21/21 Page 7 of 26




12. On September 15, 2021, at approximately 7:30 pm, a white male, wearing a
    light-colored hat, a face mask, dark-colored glasses, light-colored shoes,
    dark-colored pants, a dark-colored shirt, a light-colored vest, and a dark-
    colored watch (based on the investigation, believed to be JOHN ALLEN)
    was inside of a sporting goods store located in Sault Ste. Marie, according
    to video footage. While inside of the sporting goods store, the person
    consistent in appearance with and believed to be JOHN ALLEN was not
    wearing gloves. Images from this video footage appear below.


                                     6
Case 1:21-mj-30443-PTM ECF No. 1, PageID.8 Filed 09/21/21 Page 8 of 26




                                  7
Case 1:21-mj-30443-PTM ECF No. 1, PageID.9 Filed 09/21/21 Page 9 of 26




                                  8
Case 1:21-mj-30443-PTM ECF No. 1, PageID.10 Filed 09/21/21 Page 10 of 26




13. On September 15, 2021, at approximately 7:36 pm, the person consistent
    in appearance with and believed to be JOHN ALLEN placed a box (circled
    in red) outside of an AT&T Store, located at 2972 W 8th Street, Sault Ste.
    Marie, Michigan 49783 (the SAULT STE. MARIE BOX), per video
    footage from a nearby store. The AT&T Store is located in the same
    shopping complex as the sporting goods store, referenced above. The
    SAULT STE. MARIE BOX was a United States Postal Service (USPS)
    box, with black tape on it and a wire coming out of it. The person
    consistent in appearance with and believed to be JOHN ALLEN was
    driving a maroon-colored Chevrolet Uplander, with a trailer hitch attached
    to a gray rear bumper, license plate 5WFE503, with the name of a state
    containing numerous letters (e.g., California or Washington). However,
    law enforcement officers were unable to make out the name of the state on
    this license plate with certainty from this video footage. This vehicle is
    consistent with and appears to be the VEHICLE in paragraph 6. After
    discovering the license plate number of this vehicle from this footage, law
    enforcement officers conducted searches for this license plate number at
    the Mackinac Bridge Authority, described in paragraph 6. Images of the
    person consistent in appearance with and believed to be JOHN ALLEN
    leaving the SAULT STE. MARIE BOX and the VEHICLE appear below.
    The person consistent in appearance with and believed to be JOHN
    ALLEN was wearing gloves at the time he left the SAULT STE. MARIE
    BOX.




                                     9
Case 1:21-mj-30443-PTM ECF No. 1, PageID.11 Filed 09/21/21 Page 11 of 26




                                  10
Case 1:21-mj-30443-PTM ECF No. 1, PageID.12 Filed 09/21/21 Page 12 of 26




                                  11
Case 1:21-mj-30443-PTM ECF No. 1, PageID.13 Filed 09/21/21 Page 13 of 26




14. On September 15, 2021, at approximately 9:37 pm, a maroon-colored van,
    with a trailer hitch and gray rear bumper, that appeared to be the
    VEHICLE, traveled southbound across the Mackinac Bridge (about a 50-
    minute drive from Sault Ste. Marie), per video footage.

15. On September 15, 2021, at approximately 10:10 pm, JOHN ALLEN
    placed a box (circled in red in the below photograph) outside of the
    Verizon Store, located at 1006 S Main Street Plaza 27, Suite 3,
    Cheboygan, Michigan 49721 (the CHEBOYGAN BOX), per video footage
    from the Verizon Store. The person consistent in appearance with and
    believed to be JOHN ALLEN appears to have worn gloves at the time he
    placed the CHEBOYGAN BOX. The CHEBOYGAN BOX was a USPS
    box, with black tape on it and a wire coming out of it. Video footage from
    the Verizon Store and other nearby businesses show that the person
    consistent in appearance with and believed to be JOHN ALLEN traveled to
    the Verizon Store in a vehicle that matched the general color and
    description of the VEHICLE. An image of the person consistent in
    appearance with and believed to be JOHN ALLEN leaving the
    CHEBOYGAN BOX and an image of the box appear below.




                                    12
Case 1:21-mj-30443-PTM ECF No. 1, PageID.14 Filed 09/21/21 Page 14 of 26




16. On September 16, 2021, at approximately 8:44 am, the Cheboygan Police
    Department was dispatched to the Verizon Store in Cheboygan, as a
    Verizon Store employee had discovered a suspicious package. Once the
    employee realized the package had a wire sticking out of it, the employee
    called 911. Cheboygan police arrived, and then contacted the MSP Bomb
    Squad for disposal. This package was also a USPS box with black tape and
    a wire coming out of it; it looked similar in size and coloring as the
    CHEBOYGAN BOX left by the person consistent in appearance with and
    believed to be JOHN ALLEN. I therefore believe that the suspicious
    package and the CHEBOYGAN BOX left by the person consistent in
    appearance with and believed to be JOHN ALLEN are the same. Law
    enforcement analyzed the package and observed it to be consistent with a
    pipe bomb. Officers also determined the package contained material that,
    when contained, can detonate when initiated by an outside force such as
    heat, shock, or friction. The package also contained metal BBs.

17. On September 16, 2021, at approximately 8:50 am, officers from the Sault
    Ste. Marie Police Department responded to the report of a suspicious
    package at the AT&T Store in Sault Ste. Marie. In response, the Sault Ste.
    Marie Police Department requested support from various law enforcement
    agencies, including the MSP Bomb Squad and the FBI. The suspicious
    package was a USPS box with black tape and a wire coming out of it; it
    looked similar in size and coloring as the SAULT STE. MARIE BOX left
    by the person consistent in appearance with and believed to be JOHN
    ALLEN. I therefore believe that the suspicious package and the SAULT
    STE. MARIE BOX left by the person consistent in appearance with and
    believed to be JOHN ALLEN are the same. The device in the SAULT
    STE. MARIE BOX contained nails instead of metal BBs but was
    otherwise similar to the device in the CHEBOYGAN BOX described
    above. Below is an image of one of the devices.




                                    13
Case 1:21-mj-30443-PTM ECF No. 1, PageID.15 Filed 09/21/21 Page 15 of 26




18. The two devices recovered from the CHEBOYGAN BOX and the SAULT
    STE. MARIE BOX were examined by the Explosives Unit, FBI
    Laboratory, which concluded that the two devices were improvised
    explosive devices (IEDs), also commonly referred to as homemade bombs
    or pipe bombs. From the FBI Lab’s information, and based on my training
    and experience, I conclude that the two items are destructive devices,
    commonly referred to as bombs or IEDs. An IED is generally comprised of
    an explosive main charge, a fuzing system, and a container, all of which
    were present. Properly assembled and initiated, the potential explosion
    from these devices could cause property damage, personal injury, and/or
    death. Each of the devices consisted of a metal pipe nipple with two metal
    end caps, which provided containment for the low explosive powder main
    charge. Metal spheres and nails were found within the powders of each
    device. Hardened objects such as these enhance the explosive effect,
    propelling fragments of metal outwards at high velocities which can cause
    additional damage and injuries. Each device contained black granular

                                    14
Case 1:21-mj-30443-PTM ECF No. 1, PageID.16 Filed 09/21/21 Page 16 of 26




    material that was preliminarily identified as low explosives. A piece of
    hobby fuse was inserted through a hole into each of the pipes. In addition,
    based on the content of the letters found at the cell towers, which contained
    demands; the language written on the boxes found at the stores, which
    issued warnings; and the destructive nature of the two devices, as described
    above, I submit there is probable cause to believe that these actions –
    placing the letters and destructive devices – constitute threats that would
    have affected interstate commerce.

19. Both the SAULT STE. MARIE BOX and the CHEBOYGAN BOX each
    contained handcuffs. “CMT” was written on both boxes, and “Handcuff
    Johnny” was written on the CHEBOYGAN BOX, while “HJ” was written
    on the SAULT STE. MARIE BOX. In addition, both boxes contained
    language indicating that this was the “last warning,” and that next time, it
    would be during “business hours” (circled in red in the photograph below).




                                     15
Case 1:21-mj-30443-PTM ECF No. 1, PageID.17 Filed 09/21/21 Page 17 of 26




20. The AT&T Store in Sault Ste. Marie and the Verizon Store in Cheboygan
    both participate in interstate commerce and engage in activities that affect
    interstate commerce. Among other things, both stores sell cellular
    telephones and other electronic devices that are manufactured outside the
    State of Michigan. Both stores also sell cellular telephone services, which
    involve interstate communication and interstate commerce. Likewise, the
    cell towers in the Upper Peninsula at which the letters were placed are
    instruments of interstate commerce.

                                     16
Case 1:21-mj-30443-PTM ECF No. 1, PageID.18 Filed 09/21/21 Page 18 of 26




21. On September 18, 2021, law enforcement officers went to Richardson
    Chevrolet Buick in Standish, Michigan. As indicated in paragraph 6, this is
    the auto dealership whose name appears on the VEHICLE. An employee at
    the auto dealership provided information on vehicles that had similar
    characteristics to the VEHICLE that had been sold at the dealership.

22. Law enforcement officers conducted research on these potential vehicles.
    They eliminated several of these vehicles from further consideration, as
    their registered owners did not match the description of JOHN ALLEN
    and/or the vehicles had been junked. One vehicle – a maroon 2006
    Chevrolet Uplander, Michigan license plate C7370, with a Vehicle
    Identification Number (VIN) of 1GNDU23L16D191508 – had a registered
    owner named JOHN DOUGLAS ALLEN. JOHN ALLEN, who according
    to his driver’s license is six feet tall and 200 pounds, appeared to match the
    physical description of the person discussed and observed above. The
    address associated with the vehicle title and registration is 2XX North St,
    PO Box 271, Whittemore, MI 48770, which matches JOHN ALLEN’s
    residence. The name associated with the vehicle title and registration is
    JOHN DOUGLAS ALLEN. Additionally, JOHN ALLEN was born in
    1946 and is white. JOHN ALLEN’s license plate also is a disability license
    plate. JOHN ALLEN, as depicted in the video footage near the AT&T
    Store in Sault Ste. Marie as well as in video footage from the Verizon
    Store in Cheboygan, appears to have a limp.

23. Law enforcement officers conducted searches of license plate number
    C7370 in a law enforcement database. The database returned positive
    results for this license plate near the Mackinac Bridge. Specifically, on
    August 24, 2021, at approximately 11:30 pm, this license plate was
    identified at the Mackinac Bridge, traveling southbound. The vehicle with
    this license plate appears to be similar to the VEHICLE (though the image
    is somewhat dark since it is during nighttime). This is the same date
    (August 24, 2021) that the VEHICLE was identified traveling northbound
    across the Mackinac Bridge, with the California license plate 5WFE503. In
    addition, as noted above, on August 25, 2021, and August 26, 2021, the
    letters containing threats and demands were discovered at the cell phone


                                      17
Case 1:21-mj-30443-PTM ECF No. 1, PageID.19 Filed 09/21/21 Page 19 of 26




    tower sites. An image of the vehicle, taken from the law enforcement
    database, appears below.




24. The law enforcement database returned another positive result for license
    plate number C7370. Specifically, on September 15, 2021, at
    approximately 3:39 pm, this license plate was identified traveling
    northbound on the Mackinac Bridge. The vehicle with this license plate
    appears to be similar to the VEHICLE. The vehicle has a trailer hitch and a
    gray bumper, and is a maroon van, which are characteristics consistent
    with the VEHICLE. Also, this is the same date (September 15, 2021) that a
    vehicle that appears to be the VEHICLE was identified traveling
    southbound across the Mackinac Bridge at approximately 9:37 pm. In
    addition, as noted above, on this date, the person consistent in appearance
    with and believed to be JOHN ALLEN placed the boxes with explosives at
    the two locations (AT&T Store in Sault Ste. Marie and Verizon Store in
    Cheboygan). Specifically, this travel relates to the crime because it shows
    the VEHICLE in (and outside of) the Upper Peninsula during the same
    days/times when the criminal acts described above took place. An image of
    the vehicle, taken from the law enforcement database, appears below.

                                    18
Case 1:21-mj-30443-PTM ECF No. 1, PageID.20 Filed 09/21/21 Page 20 of 26




25. Overall, video footage at the Mackinac Bridge shows the VEHICLE
    traveling northbound on the Mackinac Bridge on August 24, 2021, with the
    California license plate and traveling southbound on August 24, 2021 on
    the Mackinac Bridge with the Michigan license plate. Additional video
    footage shows the VEHICLE traveling northbound on the Mackinac
    Bridge on September 15, 2021 with the Michigan plate and traveling
    southbound on the Mackinac Bridge on September 15, 2021 with the
    California plate. I submit there is probable cause to believe that the plates
    were switched, given the similarities of the vehicles and individuals
    driving the vehicles. Based on my training and experience, suspected
    criminals engage in this type of tactic to avoid detection by law
    enforcement. Specifically, the images below from the Mackinac Bridge
    Authority appear to show the same VEHICLE, with different license
    plates. The top image is from September 15, 2021, and the bottom image is
    from August 24, 2021.
                                     19
Case 1:21-mj-30443-PTM ECF No. 1, PageID.21 Filed 09/21/21 Page 21 of 26




                                  20
Case 1:21-mj-30443-PTM ECF No. 1, PageID.22 Filed 09/21/21 Page 22 of 26




26. In addition, the individual who is driving the VEHICLE with the Michigan
    license plate appears to have similarities with the individual who is driving
    the VEHICLE with the California license plate, based on images from the
    Mackinac Bridge Authority. Specifically, the individual appears to be
    white and wearing a dark-colored watch on the left wrist. As indicated in
    the video footage of the person consistent in appearance with and believed
    to be JOHN ALLEN placing the device at the AT&T Store in Sault Ste.
    Marie, the person consistent in appearance with and believed to be JOHN
    ALLEN was wearing a dark-colored watch on his left wrist.

27. On September 18, 2021, I conducted research on JOHN DOUGLAS
    ALLEN. I observed that JOHN DOUGLAS ALLEN is associated with the
    address 2XX North Street, Whittemore, Michigan 48770 (2XX North
    Street), per his Michigan driver’s license. In addition, I searched online
    records from Iosco County, Michigan, which is the county in which 2XX
    North Street is located. According to these records, the property owners are
    JOHN ALLEN and a woman who appears to be JOHN ALLEN’S wife.

28. On September 18, 2021, the FBI obtained records regarding JOHN
    DOUGLAS ALLEN from PayPal. PayPal had records on JOHN
    DOUGLAS ALLEN and a woman who appears to be JOHN ALLEN’s
    wife. The wife’s PayPal account was associated with a particular email
    address. The FBI conducted open source research on this email address.
    This email address is tied to a LinkedIn account under the name “John
    Allen.” The description on the account is “Retired underground miner - TG
    Chenicals [sic] Greater Saginaw – Midland - Bay City area.” As noted
    above, the letters found at the cell tower sites in the Upper Peninsula had
    “CMT 5101520TG” typed on them (note the “TG” in “TG Chenicals” on
    the LinkedIn profile matches the “TG” that appears as the last two
    characters in the content in the letters).

29. The FBI obtained a phone number associated with the PayPal accounts of
    JOHN ALLEN and a woman who appears to be JOHN ALLEN’s wife. Per
    subscriber records from service provider Ooma, this phone number is
    linked to a customer named JOHN ALLEN, with an address of 2XX North
    Street, Whittemore, Michigan 478870.


                                     21
Case 1:21-mj-30443-PTM ECF No. 1, PageID.23 Filed 09/21/21 Page 23 of 26




30. According to a US Postal Service Inspector, JOHN ALLEN maintains PO
    Box 271 at the post office located at 209 S Bullock Street, Whittemore, MI
    48770. This address is located about 0.1 miles from 2XX North Street. The
    FBI obtained records from Facebook regarding a Facebook account that is
    linked to an individual named JOHN ALLEN. Additionally, the Facebook
    records showed that this Facebook account is linked to the same email
    address appearing in PayPal records regarding accounts associated with
    JOHN ALLEN and a woman who appears to be JOHN ALLEN’s wife.
    The Facebook records also featured a phone number associated with this
    account. The FBI obtained information from Verizon regarding this phone
    number. According to information from Verizon, this was an old phone
    number linked to JOHN ALLEN, who had an address of PO Box 271,
    Whittemore, MI.

31. On September 18, 2021, law enforcement officers conducted surveillance
    at 2XX North Street. They observed a maroon van that appeared to be the
    VEHICLE, with a license plate ending in 70. As indicated above, the
    Michigan license plate of the VEHICLE is C7370 and is registered to 2XX
    North Street (though the vehicle registration includes a PO Box).

32. On September 19, 2021, law enforcement officers conducted surveillance
    at 2XX North Street. They observed the VEHICLE, with a Michigan
    license plate C7370, at 2XX North Street.

33. On September 20, 2021, law enforcement officers observed a white male
    exit 2XX North Street and enter the VEHICLE and drive away. A
    comparison of the observed white male to JOHN ALLEN’s driver’s license
    photograph and information confirmed that the white male who exited the
    2XX North Street was JOHN ALLEN.

34. On September 20, 2021, law enforcement officers observed JOHN ALLEN
    depart the 2XX North Street in the VEHICLE, go to the post office at 209
    S Bullock Street, Whittemore, MI 48770, go to a gas station in
    Whittemore, MI, and eventually go back to 2XX North Street, exit the
    VEHICLE and enter 2XX North Street.

35. On September 20, 2021, a law enforcement officer who observed JOHN
    ALLEN at 2XX North Street that day characterized JOHN ALLEN as

                                    22
Case 1:21-mj-30443-PTM ECF No. 1, PageID.24 Filed 09/21/21 Page 24 of 26




    having a limp. It should be noted that the person who is consistent in
    appearance with JOHN ALLEN placing the packages at the AT&T and
    Verizon Stores appeared to have a limp, based on video footage. Relatedly,
    on September 20, 2021, a different law enforcement officer who observed
    JOHN ALLEN’s travels on September 20, 2021, described above,
    reviewed video footage of the person who is consistent in appearance with
    JOHN ALLEN placing the CHEBOYGAN BOX. According to that law
    enforcement officer, JOHN ALLEN and the person who is consistent in
    appearance with JOHN ALLEN placing the CHEBOYGAN BOX had the
    same gait. Specifically, JOHN ALLEN and that person raised their right
    leg in the exact same manner.

36. According to records from the Michigan Department of State, JOHN
    ALLEN applied in April 2014 for a disability parking placard. On the
    application, the applicant was identified as “JOHN D. ALLEN,” with an
    address of 2XX North Street, PO Box 271, Whittemore, MI 48770. The
    application contained a signature of “JOHN D. ALLEN.”

37. On September 20, 2021, law enforcement executed a federal search
    warrant at 2XX North Street, and interviewed JOHN ALLEN’s wife, and
    she reviewed images from the videos referred to above and stated that she
    was “95%” sure that the person consistent in appearance with and believed
    to be JOHN ALLEN was in fact JOHN ALLEN, and that JOHN ALLEN
    had recently made a trip to the Upper Peninsula. JOHN ALLEN’s wife
    also stated that agents would find polka dot envelopes consistent with
    those pictured and discussed above at 2XX North Street.

38. On September 20, 2021, law enforcement interviewed JOHN ALLEN.
    After receiving his Miranda rights notification (i.e., Advice of Rights),
    JOHN ALLEN voluntarily agreed to speak with the Agents. He verbally
    agreed to waive his rights. He also signed a document waiving his rights.
    Agents then interviewed JOHN ALLEN.

39. During the interview, JOHN ALLEN advised agents of the following,
    among other things. He created about three or four letters, signed from the
    Coalition for Telecommunication (CMT), and left them at cell towers in
    the Upper Peninsula. He specifically recalled leaving a letter at the tower
    near road US-2 and the tower in Ontonagon. All of the zip ties he used
    were pre-looped. JOHN ALLEN confirmed he switched the plates on his
    vehicle to avoid detection by law enforcement. Additionally, he tried to
                                     23
Case 1:21-mj-30443-PTM ECF No. 1, PageID.25 Filed 09/21/21 Page 25 of 26




    disguise his vehicle further by removing the hitch attached to it. However,
    JOHN ALLEN stated that he realized that he had made a mistake when he
    noticed the emblem for the auto dealership on the rear of the vehicle could
    not be removed. JOHN ALLEN bought the components of the bombs
    about one year ago at various hardware stores. He used cash to buy these
    components to avoid detection by law enforcement. For the past year, the
    bombs were in a box at his property. He waited a year to build up the
    courage to place them. JOHN ALLEN obtained the California license plate
    referenced above at a flea market in Bay City, Michigan. JOHN ALLEN
    noted he sent additional letters, addressed to AT&T and Verizon, to AT&T
    headquarters. These letters were similar to the letters he left at the cell
    towers in the Upper Peninsula. However, these mailed letters included
    instructions on how to pay JOHN ALLEN.

40. JOHN ALLEN also advised he placed the packages at the AT&T Store in
    Sault Ste. Marie and the Verizon Store in Cheboygan. He described what
    he wrote on the boxes, including the reference to “Handcuff Johnny” and
    the threat that next time, it would happen during business hours. “Handcuff
    Johnny” referred to JOHN ALLEN’s belief that he (i.e., “Johnny”) would
    end up in handcuffs as a result of his actions. JOHN ALLEN indicated that
    he placed handcuffs in the packages. He also described the green fuse
    sticking out of them. He did not remember which package went to which
    cell phone store. After leaving the first package at the AT&T Store in Sault
    Ste. Marie, JOHN ALLEN stated that he got scared because he thought
    someone had seen him. But he continued to travel to Cheboygan to leave
    the second package. JOHN ALLEN stated that he created and placed the
    letters and bombs because he became dissatisfied with all of the immoral
    content, including pornography, on phones and cable television. JOHN
    ALLEN advised that he acted alone, and that there is no CMT group
    composed of multiple individuals. He stated that he only made the two
    bombs described above.

41. Agents showed JOHN ALLEN photographs of the person consistent in
    appearance with and believed to be JOHN ALLEN discussed above. JOHN
    ALLEN confirmed he was the individual depicted in these photos. JOHN
    ALLEN advised that within the last few days, as of September 20, 2021,
    he noticed vehicles he believed were following him. JOHN ALLEN said
    that, as a result, he decided to throw away items, such as the California
    license plate, in an area away from his residence.

                                     24
  Case 1:21-mj-30443-PTM ECF No. 1, PageID.26 Filed 09/21/21 Page 26 of 26




                                CONCLUSION
   42. Based on the aforementioned information, I respectfully submit there is
       probable cause to believe that, in the Eastern District of Michigan,
       Northern Division, and elsewhere, JOHN DOUGLAS ALLEN, d/o/b
       XX/XX/1946, did violate Title 18 U.S.C. § 1951 (Extortion), and Title 18
       U.S.C. § 844(i) (Attempted Damage or Destruction of Buildings Used in
       Interstate Commerce).


   43. Based on the foregoing, I request the Court issue the proposed complaint.



                                         Respectfully submitted,


                                         Sean Flood
                                         Special Agent
                                         FBI

       Subscribed and sworn to before me in my presence and/or by reliable
electronic means on September 21, 2021


      _________________________________________
      Honorable Patricia T. Morris
      UNITED STATES MAGISTRATE JUDGE




                                       25
